 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGreens Disposal Service and Construction and Gen-eral Laborers' Union Local No. 1334, affiliatedwith the Laborers' International Union of NorthAmerica, AFL-CIO. Case 19-CA- 11704November 19, 1980DECISION AND ORDER REMANDINGPROCEEDING TO THEADMINISTRATIVE LAW JUDGEBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn July 1, 1980, Administrative Law JudgeDavid G. Heilbrun issued his Decision in this pro-ceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, Respondent filedcross-exceptions and a supporting brief, and theCharging Party filed an answering brief. Respond-ent also filed briefs in support of the Administra-tive Law Judge's Decision and in answer to theGeneral Counsel's exceptions. Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theDecision in light of the exceptions and briefs andhas decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge onlyto the extent consistent herewith.We agree with the Administrative Law Judgethat Richard Azure is not a supervisor within themeaning of the Act and that, accordingly, Re-spondent did not violate Section 8(a)(1) of the Actby reason of any statements made by Azure. Wealso adopt the Administrative Law Judge's findingsthat Respondent did not violate the Act throughany allegedly coercive comments made by Re-spondent's owner, John Palagi, or by otherwise"undermining the Union." Similarly, we agree withthe Administrative Law Judge that the dischargeof James Filipowicz did not violate Section 8(a)(3)and (1) of the Act. Accordingly, we find, as didthe Administrative Law Judge, that the strike wasI Respondent filed a motion to disallow and strike portions of theCharging Party's answer to the General Counsel's exception. Respond-ent's motion is denied as lacking in merit.z The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products. Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.We hereby disavow the gratuitous comments made by the Administra-five Law Judge in his Decision regarding the union representative's ac-tions during the strike and preceding events.253 NLRB No. 47not caused or prolonged by any unfair labor prac-tices of Respondent.However, we find, contrary to the Administra-tive Law Judge, that the strike constituted protect-ed concerted activity. The Administrative LawJudge found that the strike on August 14, 1979,was in derogation of Section 8(d) of the Act be-cause the Union never sent notice to "a Montanastate agency," thereby resulting in the strikers' for-feiture of employee status and employment withRespondent. The Administrative Law Judge thenrecommended that the allegation that Respondentviolated Section 8(a)(3) and (1) of the Act by refus-ing to reinstate the strikers be dismissed since thestrikers had not been engaged in protected activity.However, there is no evidence in the record of theexistence of a state agency in Montana to whichthe Union was required to send notice in accordwith Section 8(d) of the Act. Respondent, there-fore, has failed to support this affirmative defensefor its failure to reinstate certain economic strik-ers.3Respondent attempted to present an affirmativedefense of striker misconduct to the allegation thatit had violated Section 8(a)(3) and (1) of the Actby its failure to reinstate these strikers. However,at the hearing the Administrative Law Judgebarred the receipt of Respondent's proferred evi-dence relating to this defense on the ground thatthe activities described by Respondent were not ofsuch serious nature as to bar reinstatement. Afterthe hearing, in accord with the directive of the Ad-ministrative Law Judge, Respondent submitted itsExhibit 11, an offer of proof in the form of affida-vits from several witnesses describing the miscon-duct allegedly engaged in by certain strikers.4TheAdministrative Law Judge did not consider Re-spondent's offer of proof or the issues raised there-by in his Decision. We find, however, that the mat-ters set forth in the offer of proof, if found to betrue and considered in the light most favorable toRespondent, would support Respondent's affirma-tive defense. Therefore, we will remand this casefor the purpose of taking evidence on Respondent's:' The General Counsel has filed a motion to reopen the record for thepurpose of admitting the document identified s CGC. Exh 15. which ap-pears on its face to be a letter from an official of the "Department fLabor and Industry," State of Montana, stating. inter aliu, that Montanadoes not have an authorized agency to handle mediation in the privatesector Respondent had filed an opposition to the General Counsel'smotion The motion is hereby denied inasmuch as it does not complywith the requirements of Sec 102.48(d)(1) of the National Labor Rela-tions Board Rules and Regulations, Series 8, as amended. Furthermore inlight of our determination that Respondent has failed to support its af-firmative defense, as described above, this matter is no longer in issue.4 The General Counsel similarly submitted an offer of proof as G CExh. 13, rebutting Respondent's assertions.404 GREENS DISPOSAL SERVICEsecond affirmative defense.5Evidence presented atthe reopened hearing will be limited to those mat-ters set forth in Respondent's offer of proof, alongwith any appropriate rebuttal which may be of-fered by the Charging Party or the General Coun-sel. The Administrative Law Judge will then issuea Supplemental Decision resolving the question ofwhether or not Respondent violated Section 8(a)(3)and (1) of the Act by refusing to reinstate econom-ic strikers, as alleged in the complaint, as amended.: Inasmuch as the Administrative lI. a Judge found merit to Respond-ent's first affirmative defenlse of failure to comply with Sec (d) of theAct, the Admilistrative I.aw Judge did nol determine whether or 1not theGeneral Counsel had estahlished a prima jfiuc case of a iolatioin of Sec8(a)(3) and (I) of the Act by ReKpondent's failure to reinstate the strikersIf no prima jfLu' case had been estahlished. there would he. of course, noreaso tn to remand this proceeding for further hearing on Respondent'ssecond affirmative defense IHlowever, Respondent admitted in its amend-ed answer that the strikers in question did make unconditional offers tioreturn to work on or about October 19. 1979. and that Respondent re-fused on November I. 1979. to reinstate these strikers, sith the exceptionof Allen Dalve and Glen Jerome Thus. it is clear that the General Coun-sel has established a prima facie case in this regard. 3ld it is appropriateto consider Respondent's second affirmatise defenseORDERIt is hereby ordered that the record in this pro-ceeding be, and it hereby is, reopened, and that afurther hearinrg he held before the AdministrativeLaw Judge for the purpose of taking evidence onRespondent's affirmative defense of striker miscon-duct.IT IS FURTHER ORDERED that this proceeding be,and it hereby is, remanded to the Regional Direc-tor for Region 19 for the purpose of arranging suchfurther hearing, and that said Regional Director be,and he hereby is, authorized to issue notice thereof.IT IS FURTHER ORDERED that, upon conclusionof such further hearing, the Administrative LawJudge shall prepare and serve on the parties a Sup-plemental Decision containing findings, conclu-sions, and recommendations based on the evidencereceived and that. following service of the Supple-mental Decision on the parties, the provisions ofSection 102.46 of the Board's Rules and Regula-tions, Series 8, as amended, shall be applicable.405